Citation Nr: 1418935	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for low back strain with degenerative joint disease (DJD) from January 17, 2007 to February 24, 2012.  

2. Entitlement to a rating in excess of 20 percent for low back strain with DJD from February 24, 2012 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to January 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was previously remanded in a December 2011 Board decision.  

The issue of service connection for right lower extremity radiculopathy, to include as secondary to low back strain with degenerative joint disease, has been raised by the record in the February 2012 VA examination, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. During the period of time from January 17, 2007 to February 24, 2012, the Veteran's low back strain with degenerative joint disease (DJD) was manifested at worst by thoracolumbar forward flexion of 72 degrees, extension of 20 degrees, bilateral flexion of 30 degrees, and bilateral rotation of 30 degrees.  

2. During the period of time from February 24, 2012 to the present, the Veteran's low back strain with DJD is manifested by thoracolumbar forward flexion of 50 degrees with painful motion, extension of 20 degrees without objective evidence of painful motion, bilateral flexion of 30 degrees or greater without objective evidence of painful motion, and bilateral rotation of 30 degrees or greater without objective evidence of painful motion.  

 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for low back strain with DJD from January 17, 2007 to February 24, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2013).  

2. The criteria for a rating in excess of 20 percent for low back strain with DJD from February 24, 2012 to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  
The Veteran's service treatment records, post-service VA treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not indicate that there are any social security records relevant to this claim.  

Relevant VA examinations were conducted in May 2007, November 2008, and February 2012.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for the purposes of determining an appropriate schedular rating for his low back strain with DJD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record or took the Veteran's history, conducted physical examinations of the Veteran, and discussed the symptoms resulting from the Veteran's disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's claim for service connection for a low back strain with DJD was received in April 2007.  The disability is currently rated at 10 percent from January 17, 2007 to February 24, 2012, and at 20 percent from February 24, 2012 to the present.  The disability is rated under Diagnostic Code (DC) 5010, which relates to arthritis due to trauma.  Arthritis due to trauma is to be rated as degenerative arthritis, under DC 5003, which in turn points to the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine which is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasms, guarding, or localized tenderness, not resulting in abnormal fait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine which is greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Facts and Analysis Before February 24, 2012

In May 2007, a general VA examination revealed chronic low back pain with degenerative joint disease resulting in constant pain aggravated by overexertion of the low back.  The examiner wrote that the low back condition had no effect on the Veteran's occupation of full-time student or his usual daily activities.  The examination indicated that the Veteran had normal range of motion in his thoracolumbosacral spine, specifically flexion to 180 degrees, extension to 30 degrees, lateral flexion to 30 degrees, and rotation to 30 degrees.  The examiner described the spine as very flexible with normal spinal contour and no spasm.  The examiner wrote that repeated forward flexion did not decrease the range of motion.  Although this range of motion would not warrant a compensable rating, the presence of painful motion of the joint merits a 10 percent rating.  Therefore, the May 2007 examination indicates that the 10 percent rating granted by the RO is appropriate.  38 C.F.R. § 4.59. 

Private chiropractic records from 2008 indicate complaints of back pain and assorted treatment, but do not provide additional range of motion readings, or information that is indicative of a rating higher than 10 percent.  

A November 2008 VA examination recorded  a history of daily soreness in the low back with increased intensity of pain with increased physical activity or exertion, such as walking for a block, staying in one position for long periods, or lifting/twisting activities.  The Veteran was described as a full time student who is functional and independent in his usual daily activities and student activities.  The Veteran's spine, posture and gait, and curvatures of the spine were all described as normal.  The examination revealed thoracolumbar range of motion of 80 degrees of forward flexion with painful motion from 50 to 80 degrees, 30 degrees of extension, 30 degrees of lateral flexion both left and right, as well as 30 degrees of lateral rotation left and right.  The examiner also noted soreness and tightness at the endpoints (30 degrees) of extension, lateral and rotational bending left and right.  Repeated and resisted motion did not further limit range of motion or function.  The examiner recorded that there was no muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A neurological examination was normal.  

Because the November 2008 examination indicated forward flexion of the thoracolumbar spine of 80 degrees, which is between 60 and 85, the Veteran's low back disability merited a 10 percent rating at this time.  Similarly, the combined range of motion of the thoracolumbar spine of 230 degrees is also indicative of a 10 percent rating.  As the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, the Veteran's symptoms were not indicative of a 20 percent rating.  

Private treatment records from 2010 include a May 2010 notation of restriction of range of motion with pain, but this notation does not provide the specific measurements necessary for rating purposes.  A June 2010 report does contain specific range of motion notations, but they are unusual.  The Veteran's cervical forward flexion was recorded as 72 degrees, in spite of the fact that normal range of motion would be 45 degrees.  Lumbar forward flexion was recorded as 30 degrees, which is a severe worsening from the 2008 record of 80 degrees.  The Board believes that the chiropractor accidentally recorded the lumbar forward flexion in the cervical forward flexion section, and vice versa.  A 72 degree lumbar forward flexion is a reasonable amount of worsening from the November 2008 finding of lumbar forward flexion of 80 degrees, while a 72 degree cervical forward flexion would be highly unusual.  Moreover, a 30 degree lumbar forward flexion would mean that the Veteran's condition had improved between June 2010 and the February 2012 VA examination that is discussed in detail below.  Finding that the forward flexion numbers have been inadvertently switched, this June 2010 report indicates a lumbar forward flexion of 72 degrees, extension 20, lateral flexion of 30 degrees right and left, and painful rotation of 35 degrees right and left, which combines for a total of 222 degrees.  This total falls within the range of 120 to 235 identified in the rating criteria for 10 percent.  A 72 degree cervical forward flexion is also covered by a 10 percent rating.  A June 2010 progress note indicates that long hours of sitting exacerbate the Veteran's low back pain, but there is no indication that this exacerbation limited functionality to less than those shown in the recorded range of motion.  Therefore, the Veteran's private treatment records are not indicative of a 20 percent rating during 2010.  

The record does not contain evidence of thoracolumbar forward flexion of 60 degrees or less, a combined range of motion of the thoracolumbar spine of 170 degrees or less, or of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, prior to February 24, 2012.  Although the Veteran has reported pain, the record does not indicate that this pain has affected normal movement so as to restrict functional loss and merit a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, at no point prior to February 24, 2012, does the medical evidence of record merit a rating in excess of 10 percent.   

Facts and Analysis From February 24, 2012

A VA examination was conducted in February 2012.  This examination diagnosed osteoarthritis of the lumbar spine, and L5 disc protrusion with right lower extremity radiculopathy.  However, later in the report, the examiner stated that this L4/5 disc protrusion and radiculopathy is an acute injury that was not caused by the Veteran's service-connected osteoarthritis.  Accordingly, the issue of service connection for this radiculopathy has been referred to the AOJ, and will not be considered as part of this decision.  

The February 2012 examination also recorded flare-ups described as increased pain with walking, sitting, or standing more than 15 minutes.  Guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  The Veteran did not have intervertebral disc syndrome (IVDS).  The Veteran's disability prevented him from performing physically demanding work, but did not affect his ability to perform sedentary work.  

The Veteran's lumbar forward flexion was recorded as 50 degrees with painful motion.  Extension was recorded as 20 degrees without painful motion, lateral flexion both left and right was recorded as 30 or greater without painful motion, and lateral rotation both left and right was also recorded as 30 degrees or greater without painful motion.  Although the examiner did note less movement than normal and pain on movement after repetitive use, this additional pain or limitation was not severe enough to cause any change in the Veteran's range of motion.  Pain must affect some aspect of normal movement in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 43.  As there is no measurable loss in range of motion, the Veteran's pain is not indicative of further functional loss for the purposes of DeLuca.  The range of motion recorded in February 2012 combines to 190 degrees, which is within the 120-235 range warranting a 10 percent rating.  However, the criteria for a 20 percent rating include forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Therefore, the Veteran's 50 degree forward flexion merits a 20 percent rating.  As there is no indication of cervical forward flexion of 15 degrees or less, or of ankylosis, a 30 degree rating is not appropriate.  The Veteran's forward flexion range of motion is not 30 degrees or less, meaning that it does not warrant a 40 degree rating.  Therefore, February 2012 examination is not indicative of a rating in excess of 20 percent.  As the record does not contain medical records more recent than February 2012, there is no evidence that the Veteran's disability warrants a rating in excess of 20 percent at any point after the February 2012 examination.  

Extraschedular Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's low back strain with degenerative joint disease has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. At 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization, which at any rate are not present.  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran's disability has not interfered with the Veteran's as a full-time student, and there is no indication in the record that the Veteran has been unable to find employment due to his low back disability.  Therefore, the Board concludes that a claim for TDIU based on the Veteran's low back strain with degenerative joint disease has not been raised.  

  
ORDERS

Entitlement to an initial rating in excess of 10 percent for low back strain with DJD from January 17, 2007 to February 24, 2012 is denied.  

Entitlement to a rating in excess of 20 percent for low back strain with DJD from February 24, 2012 to the present is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


